UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7580


JEVON EDWARD BROWN,

                Plaintiff - Appellant,

          v.

PATRICK, Virginia Department of Corrections Officer, C/O,
employee for Unit #27; MR. RAGSDALE, Virginia Department of
Transportation, Forman, "Crew Virginia"; MS. FRANCHER,
Virginia Department of Corrections, Unit #27, Medical Care
Assistant/Personnel; R. GRAMMER, Virginia Department of
Corrections, Unit #27, former inmate; J. H. SNODGRASS; A.
HARRIS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-01345-TSE-TRJ)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jevon Edward Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jevon Edward Brown appeals the district court’s order

denying his self-styled motion for permission to appeal, which

the district court construed as a Fed. R. Civ. P. 60(b) motion,

and   has    filed   motions   for   appointment   of   counsel   and    for   a

transcript at government expense.             We have reviewed the record

and   find   no   reversible   error.       Accordingly,   we   deny    Brown’s

motions and affirm for the reasons stated by the district court.

Brown v. Patrick, No. 1:08-cv-01345-TSE-TRJ (E.D. Va. filed Nov.

2, 2011; entered Nov. 3, 2011).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                        2